Name: Council Regulation (EEC) No 1906/87 of 2 July 1987 amending Regulation (EEC) No 2744/75 as regards products falling within subheading 23.02 A of the Common Customs Tariff
 Type: Regulation
 Subject Matter: tariff policy
 Date Published: nan

 3.7.87 Official Journal of the European Communities No L 182/49 COUNCIL REGULATION (EEC) No 1906/87 of 2 July 1987 amending Regulation (EEC) No 2744/75 as regards products falling within subheading 23.02 A of the Common Customs Tariff THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organ ­ ization of the market in cereals ( 1 ), as last amended by Regulation (EEC) No 1900/87 (2), and in particular Article 14 (3 ) thereof, Having regard to the proposal from the Commission (3), Whereas Council Regulation (EEC) No 2744/75 of 29 October 1975 on the import and export system for products processed from cereals and from rice (4), as last amended by Regulation (EEC) No 1588 / 86 (5), laid down the components to be used for calculating the levy applicable to imports of cereal brans with special provisions as from the 1982/83 marketing year ,* "Whereas these temporary provisions currently in force have served to stabilize bran imports ; whereas it is therefore appropriate to make them permanent ; Whereas Regulation (EEC) No 2744/75 should be amended accordingly, HAS ADOPTED THIS REGULATION : Article I That part of Annex I to Regulation (EEC) No 2744/75 relating to heading No 23.02 of the Common Customs Tariff reads as follows : (') OJ No L 281 , 1 . 11 . 1975 , p. 1 . ( 2) See page 40 of this Official Journal . C) OJ No C 89 , 3 . 4 . 1987 , p. 7 . ( 4) OJ No L 281 , 1 . 11 . 1975 , p. 65 . ( 5 ) OJ No L 139 , 24 . 5 . 1986 , p. 47 . 'CCT heading No Description Basic product Coefficients Fixed components(ECU/tonne) 23.02 Bran, sharps and other residues derived from the sifting, milling or working of cereals or of leguminous vegetables : A. Of cereals : I. Of maize or rice : I a) With a starch content not exceeding 35 % by weight Common wheat Barley Maize 0,14 0,14 0,14 l 6 b) Other Common wheat Barley Maize 0,30 0,30 0,30 l l 6 No L 182/ 50 Official Journal of the European Communities 3 . 7 , 87 CCT heading No Description Basic product Coefficients Fixed components(ECU/tonne) 23.02 (continued) II . Of other cereals : a) Of which the starch content does not exceed 28 % by weight, and of which the proportion that passes through a sieve with an aperture of 0,2 mm does not exceed 10 % by weight or alternatively the proportion that passes through the sieve has an ash content, calculated on the dry product, equal to or more than 1,5 % by weight Common wheat Barley Maize 0,14 0,14 0,14 i 6 b) Other Common wheat Barley Maize 0,30 0,30 0,30 6' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 July 1987 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 2 July 1987 . For the Council The President K. E. TYGESEN